
	

113 HR 1287 IH: Sound Science Act of 2013
U.S. House of Representatives
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1287
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2013
			Mr. Fincher (for
			 himself, Mr. McIntyre,
			 Mr. Crawford,
			 Mr. Peterson,
			 Mr. Bucshon,
			 Mr. Bishop of Georgia, and
			 Mr. Cole) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To ensure high standards for Federal agency use of
		  scientific information.
	
	
		1.Short titleThis Act may be cited as the
			 Sound Science Act of
			 2013.
		2.Ensuring high
			 standards for agency use of scientific information
			(a)Requirement for
			 final guidelinesNot later than January 1, 2014, each Federal
			 agency shall have in effect guidelines for ensuring and maximizing the quality,
			 objectivity, utility, and integrity of scientific information relied upon by
			 such agency.
			(b)Content of
			 guidelinesThe guidelines described in subsection (a), with
			 respect to a Federal agency, shall ensure that—
				(1)when scientific
			 information is considered by the agency in policy decisions—
					(A)the information is
			 subject to well-established scientific processes, including peer review where
			 appropriate;
					(B)the agency
			 appropriately applies the scientific information to the policy decision;
					(C)except for
			 information that is protected from disclosure by law or administrative
			 practice, the agency makes available to the public the scientific information
			 considered by the agency;
					(D)the agency gives
			 greatest weight to information that is based on experimental, empirical,
			 quantifiable, and reproducible data that is developed in accordance with
			 well-established scientific processes; and
					(E)with respect to
			 any proposed rule issued by the agency, such agency follows procedures that
			 include, to the extent feasible and permitted by law, an opportunity for public
			 comment on all relevant scientific findings;
					(2)the agency has
			 procedures in place to make policy decisions only on the basis of the best
			 reasonably obtainable scientific, technical, economic, and other evidence and
			 information concerning the need for, consequences of, and alternatives to the
			 decision; and
				(3)the agency has in
			 place procedures to identify and address instances in which the integrity of
			 scientific information considered by the agency may have been compromised,
			 including instances in which such information may have been the product of a
			 scientific process that was compromised.
				(c)Approval needed
			 for policy decisions To take effectNo policy decision issued
			 after January 1, 2014, by an agency subject to this section may take effect
			 prior to such date that the agency has in effect guidelines under subsection
			 (a) that have been approved by the Director of the Office of Science and
			 Technology Policy.
			(d)Policy decisions
			 not in complianceA policy decision of an agency that does not
			 comply with guidelines approved under subsection (c) shall be deemed to be
			 arbitrary, capricious, an abuse of discretion, and otherwise not in accordance
			 with law.
			(e)DefinitionsFor
			 purposes of this section:
				(1)AgencyThe
			 term agency has the meaning given such term in section 551(1) of
			 title 5, United States Code.
				(2)Policy
			 decisionThe term policy decision means, with
			 respect to an agency, an agency action as defined in section 551(13) of title
			 5, United States Code, (other than an adjudication, as defined in section
			 551(7) of such title), and includes—
					(A)the listing,
			 labeling, or other identification of a substance, product, or activity as
			 hazardous or creating risk to human health, safety, or the environment;
			 and
					(B)agency
			 guidance.
					(3)Agency
			 guidanceThe term agency guidance means an agency
			 statement of general applicability and future effect, other than a regulatory
			 action, that sets forth a policy on a statutory, regulatory, or technical issue
			 or on an interpretation of a statutory or regulatory issue.
				
